DETAILED ACTION
	This action is a copy of the Final Office Action mailed in earlier filed application number 16/140,808.  Claims 1-15 of the instant application appear to be an identical copy to claims 1-10 & 15-21 that were finally rejected in the Final Office Action mailed June 11, 2020, to which no response was received by the Office. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-10, 15, 16, 19, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (U.S. Patent Application Publication No. 2007/0155497).
Claim 1: Okada discloses an electronic gaming machine (figure 1) comprising: 

a second payment acceptor (figures 1-2 and paragraph 0036, wherein the gaming machine includes plural player stations, such that a second player station includes one or more payment acceptors, such as coin slot 204 or bill acceptor 205, such that at least the bill acceptor of a second player station is interpreted as a second payment acceptor); 
a processor (paragraph 0011, wherein the gaming machine includes a controller which executes a control of each of the player stations and the underlying game progress); and 
a memory device which stores a plurality of instructions (paragraph 0011), which when executed by the processor, cause the processor to: 
responsive to a physical item being received via the first payment acceptor: 
modify a first credit balance associated with a first wagering activity of one player, wherein the first credit balance is associated with a first accounting system and the modification is based on a monetary value associated with the received physical item (figures 2, 4, & paragraphs 0036-0042, wherein Okada discloses a credit balance associated with each player station, such as a stack of chips as illustrated, wherein the credit balance of each player station is modified in accordance with a monetary value associated with the received physical item in the associated payment acceptor, wherein an accounting system associated with the first credit balance includes the process or procedure by which the first credit balance is modified based upon the physical item being received by the first payment acceptor; furthermore, notably each player station is operated by a player, wherein nothing precludes the same “one player” from operating a plurality of said player stations), and 

responsive to the physical item being received via the second payment acceptor: 
modify a second, separate credit balance associated with a second, different wagering activity of that player, wherein the second, separate credit balance is associated with a second, separate accounting system and the modification is based on the monetary value associated with the received physical item (figures 2, 4, & paragraphs 0036-0042, wherein Okada discloses a credit balance associated with each player station, such as a stack of chips as illustrated, wherein the credit balance of each player station is modified in accordance with a monetary value associated with the received physical item in the associated payment acceptor, wherein an accounting system associated with the second credit balance includes the process or procedure by which the second credit balance is modified based upon the physical item being received by the second payment acceptor, which is separate from the first accounting system, such that clearly a bill inserted into the second payment acceptor cannot update the first credit balance; furthermore, notably each player station is operated by a player, wherein nothing precludes the same “one player” from operating a plurality of said player stations), and 
responsive to a placement of a second wager associated with the second wagering activity, reduce the second credit balance based on the second wager (paragraph 0036-0042, wherein the stack of chips or the credit balance established for each player station is reduced/decreased, such as a height of the stack reduces, based on bets/wagers placed in playing of the underlying game, wherein the second wager is deducted as being placed for a second wagering activity, different from the first wagering activity, such as wagering activity at the second player station).
Claims 2 & 3: Okada discloses the first payment acceptor and the second payment acceptor are at least respective bill validators (figure 2 & paragraph 0036). In at least one interpretation, the bill validators are interpreted as mobile payment devices, as they are removably mounted within the gaming machine, and thus by nature, mobile when the need arises.
Claim 4: Okada discloses the first wagering activity comprises wagering on a game of chance (figure 2 & paragraph 0034)
	Claim 8: Okada discloses each player station incorporates a cashout device, and thus separate first and second cashout devices are associated with each credit balance (paragraph 0038).
	Claim 9: Okada discloses causing a first display associated with the first payment acceptor to display a first indication of the first wagering activity and a second display associated with the second payment acceptor to display a second indication of the second wagering activity (paragraph 0035, wherein each player station includes a top surface with an LCD 201 for providing information related to the game, thus related to each respective player’s wagering activity).
	Claims 10, 11, & 14: Okada discloses a method performed by the gaming machine as detailed in claim 1 with a variety of further features as detailed above with respect to claims 1, 4, 8, & 10 as discussed above.

Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Okada, as applied to claim 1 above, in view of Gabriele et al (U.S. Patent Application Publication No. 2010/0323789; hereinafter “Gabriele”).
Claims 7 & 15: Okada discloses the invention substantially as claimed, as explicitly detailed above with respect to claim 1. Okada, however, explicitly lacks a first cashbox associated with the first payment acceptor and a second, separate cashbox, associated with the second payment acceptor. Nonetheless, it was notoriously well established in the art prior to Applicant’s earliest effective filing date to associate each prima facie obvious to modify Okada with Gabriele’s specific bill validator in place of the bill validators of Okada for the same purpose, while providing a means to capture inserted bills in association with each bill validator of the Okada gaming machine.

Claims 1-5, 8-12, & 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cannon et al. (U.S. Patent Application Publication No. 2002/0183105; hereinafter “Cannon”).
Claim 1: Cannon discloses an electronic gaming machine (figure 6) comprising: 
a first payment acceptor (figure 6 and paragraph 0147, wherein Cannon discloses an electronic gaming machine having a first payment acceptor 182A - as defined by paragraph 0039 as coin or bill acceptor); 
a second payment acceptor (figure 6 and paragraph 0147, wherein Cannon discloses an electronic gaming machine having a second payment acceptor 182B - as defined by paragraph 0039 as coin or bill acceptor); 
a processor (figure 3[processor 110], wherein the electronic gaming machine disclosed by Cannon incorporate a processor to provide the functionality of the gaming machine); and 
a memory device which stores a plurality of instructions (paragraph 0047), which when executed by the processor, cause the processor to: 
responsive to a physical item being received via the first payment acceptor: 

responsive to a placement of a first wager associated with the first wagering activity, reduce the first credit balance based on the first wager (paragraph 0104, 0147, 0152, wherein the credit meter 184A provides for available credits for wagering on gaming/wagering displayed on display 172A, thus a placement of a first wager associated with the first wagering activity reduces the available credits at meter 184A based on the first wager), and 
responsive to the physical item being received via the second payment acceptor: 
modify a second, separate credit balance associated with a second, different wagering activity, wherein the second, separate credit balance is associated with a second, separate accounting system and the modification is based on the monetary value associated with the received physical item (figure 6 and paragraphs 0104, 0147, wherein Cannon discloses a second credit meter 184B, which is modified in conjunction with any physical items of monetary value provided into the second payment acceptor 182B, the credit meter 184B being associated with second wagering activity, different from the first wagering activity, such as gaming/wagering performed on display 172B, the second, separate credit balance of the second credit meter 184B being associated with a second, separate accounting system, such as the process or procedure which accounts for determining a value associated with the second physical item to be 
responsive to a placement of a second wager associated with the second wagering activity, reduce the second credit balance based on the second wager (paragraph 0104, 0147, 0152, wherein the credit meter 184B provides for available credits for wagering on gaming/wagering displayed on display 172B, thus a placement of a second wager associated with the second wagering activity reduces the available credits at meter 184B based on the second wager).
In view of Applicant’s previously presented arguments pertaining to Cannon (see Remarks filed October 30, 2019 in the earlier application), the Examiner must respectfully disagree that Cannon cannot anticipate the invention as claimed. While Cannon indicates the gaming machine of figure 6 can be used for joint play, nothing appears to positively preclude the same player from operating both positions of the gaming machine as detailed in figure 6.  Without such preclusion noted in the disclosure of Cannon, it appears necessarily possible that the same player can operate both positions, and thus the invention as claimed is anticipated by Cannon. Nonetheless, even if Applicant remains in disagreement, Cannon appears to provide the necessary motivation for one skilled in the art to explicitly provide substantially the same physical gaming machine for a single player to play two positions, each position offering multiple gaming opportunities. It is well established in the gaming arts that some slot machine players prefer to play multiple machines simultaneously, such as a player occupying three individual adjacent slot machines. Thus Cannon details the advantages from a casino owner’s perspective to offer a gaming machine on which a player may engage in multiple different gaming opportunities concurrently (paragraph 0156). Cannon also discloses providing separate or combined credit meters. For instance, one player may want to engage in three wagering games, while keeping the credit meter separate for each of the games to more easily realize prima facie obvious to one skilled in the art before the effective filing date of the claimed invention, based on the disclosure of Cannon, to enable the same player to play both positions of the electronic gaming machine in order to engage in different wagering activities while maintaining differing meters. For instance, all gaming on the left side being one type of gaming (e.g. games of chance) and all gaming on the right side being another type of gaming (e.g. the sports book), thus allowing different games of the same type to be played on either side and maintaining the separate crediting to more easily allow the player to ascertain which type of gaming is causing any winnings or losses. Nonetheless, the Examiner again submits that despite the discussion of obviousness above, one skilled in the art would have found it reasonable that Cannon anticipates the invention, as claimed.
Claims 2 & 3: Cannon discloses the first payment acceptor and the second payment acceptor are at least respective bill validators (paragraph 0039). In at least one interpretation, the bill validators are interpreted as mobile payment devices, as they are removably mounted within the gaming machine, and thus by nature, mobile when the need arises.
Claim 4: Cannon discloses the first wagering activity comprises wagering on a game of chance (abstract).
Claim 5: Cannon discloses the second wagering activity can comprise wagering on a sporting event (paragraphs 0067-0068). 
	Claim 8: Cannon discloses each player station incorporates a cashout device, and thus separate first and second cashout devices are associated with each credit balance (paragraph 0147, wherein each player station includes a respective coin tray for dispensing funds via an associated cashout mechanism; see also paragraph 0039).
Claim 9: Cannon discloses causing a first display associated with the first payment acceptor to display a first indication of the first wagering activity and a second display associated with the second payment acceptor to display a second indication of the second wagering activity (figure 6, wherein display portions 172A and 172B respectively associated with the first and second payment acceptors provide indications of the first and second wagering activities).
	Claims 10-12, & 14: Cannon discloses a method performed by the gaming machine as detailed in claim 1 with a variety of further features as detailed above with respect to claims 1, 4, 5, 8, & 10 as discussed above.

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cannon, as applied to claims 1-5, 7-10, 15-17, 19, & 20, where applicable, in view of Vuong et al (U.S. Patent Application Publication No. 2003/0195037; hereinafter “Vuong”).
Cannon discloses the invention substantially as claimed except for explicitly disclosing the second wagering activity comprises wagering on a live table game played on a remote gaming table. Nonetheless, at the time of Applicant’s invention, it was notoriously well known to provide a variety of types of games playable on gaming machines of the type disclosed by Cannon. Those skilled in the art would have found it an obvious matter before the effective filing date of the claimed invention to have provided functionality on the gaming machine of Cannon to enable players to engage in wagering on a live table game played on a remote gaming table, such as through proxy or backline betting schemes well established in the art. To avoid a mere assertion, the Examiner submits Vuong explicitly discloses that it was well established prior to Applicant’s earliest effective filing date to provide a gaming machine, such as a slot machine, that may be used for remote play at a table game (paragraphs 0006, 0009, 0012, etc.). Cannon provides for multiple types of games to be concurrently played, thus given Cannon’s multiple player gaming machine having two player stations and Cannon’s disclosure that the players can play similar or different games, it becomes prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cannon with the teachings of Vuong in order to provide an increasing number of game types to players of the Cannon gaming machine, such game types include enabling remote wagering on a live table, which differs from the norm of chance games found on traditional slot machines.

Examiner’s Notes
The following is a copy of the “Response to Arguments” section of the June 11, 2020 Final Office Action, which provides a response to Applicant’s arguments with respect to the currently presented claims, as a copy of set of claims as amended and filed on May 29, 2020 in the earlier application.
With regards to the each of the prior art rejections, the Applicant amends the independent claims to include the first credit balance being associated with a first accounting system and the second, separate credit balance is associated with a second, separate accounting system. Applicant thus argues that neither primary references of Okada nor Cannon discloses the newly added limitations.
The Examiner must respectfully disagree based at least the broadest reasonable interpretation of the “accounting system”. The word “system” has a number of definitions, one such being “a set of principles or procedures according to which something is done”. That is, the way something is done is reasonably defined as a system. Accordingly, an “accounting system” in a broadest reasonable interpretation is a process or procedure for accounting. Applicant’s own specification at paragraph provides at least one process or procedure for an accounting system including the modification of a first 
Based on the above broadest reasonable interpretation, the Examiner respectfully submits that both Okada and Cannon disclose modification of first and second credit balances associated with their respective accounting systems. That is, in Okada, each position on the table has a bill acceptor and an associated credit balance, such that each bill acceptor has its own associated “accounting system” separate from one another to modify respective credit balances, the accounting system provides the process or procedure by which a bill inserted into the bill acceptor results in a credit balance being updated to reflect the value of the bill. In Okada, clearly, a bill inserted into one player position cannot update a credit balance associated with different player position, thus each “accounting system” for each credit balance associated with each bill acceptor is separate and distinct. Similarly in Cannon, the gaming machine as illustrated in figure 6 includes two separate credit meters (184a, 184b) associated with respective wager input devices (e.g. bill acceptor/validator; paragraphs 0039, 0147), thus clearly Cannon similarly discloses modification first and second credit balances, wherein the first and second credit balances are associated with respective separate accounting systems or separate process/procedures performed in conjunction with each credit meter in order to validate bills and update the credit meter.
For at least these reasons, the Examiner must respectfully maintain the rejections as set forth in the previous office action and updated below to reflect the newly added claim limitations.

Conclusion
This is a CONTINUATION of applicant's earlier Application No. 16/140,808.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MILAP SHAH/Primary Examiner, Art Unit 3715